Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Julian Edward Rochester appeals the district court’s order dismissing this action under 28 U.S.C. § 1915(e)(2)(B)(ii) (2006). We have reviewed the record and find no reversible error. Accordingly, we deny the motion for declaratory judgment and affirm for the reasons stated by the district court. Rochester v. Seneca Town & Ins. Co., No. 2:08-cv-03417-HMH-RSC (D.S.C. Oct. 8, 2008). We dispense with oral argument because the facts and legal *439contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.